Affirmed and Opinion filed September 23, 2004








Affirmed and Opinion filed September 23, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01377-CR
____________
 
ANDREA AUTHORLEE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 209th District Court
Harris County, Texas
Trial
Court Cause No. 939,759
 

 
M E M O R A N D U M  O
P I N I O N
After the State abandoned a deadly weapon paragraph,
Appellant entered a guilty plea to possession with intent to deliver a
controlled substance, cocaine, weighing more than four grams but less than 200
grams.  Appellant=s plea was made without an agreed
recommendation for punishment, and he filed a motion for community
supervision.  After a pre-trial
investigation hearing, the trial court assessed punishment of five years= confinement in the Texas Department
of Criminal Justice, Institutional Division, the minimum confinement for a
first degree felony. 




Appellant=s counsel is retained. 
He filed a brief in which, after reviewing the record, he concludes that
the appeal is wholly frivolous and without merit, purportedly under the
authority of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967).  The Anders procedural
safeguards are not applicable, however, to an appellant who is represented by a
retained attorney.  See Nguyen v.
State, 11 S.W.3d 376, 379 (Tex. App.BHouston [14th Dist.] 2000, no
pet.).  
Appellant=s counsel filed a motion to withdraw, which the Court
granted, after assuring his compliance with Texas Rule of Appellate Procedure
6.5.  The Court then ordered the Anders
brief stricken and gave appellant thirty days to obtain new counsel to file a
brief on his behalf or file a pro se brief. 
More than sixty days have elapsed, and appellant has not filed a pro se
brief or had an attorney file a new brief on his behalf.  
We have reviewed the record on appeal and agree with
appellant=s former appellate attorney that the
appeal lacks merit.  
Accordingly, we affirm the judgment of the trial court.  See Nguyen, 11 S.W. 3d at 379-80.
 
PER CURIAM
 
Judgment rendered and Opinion
filed September 23, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.
Do not publish C Tex. R. App. P. 47.2(b).